Citation Nr: 1232417	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss for accrued benefits purposes.

2.  Entitlement to service connection for tinnitus for accrued benefits purposes.

3.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from January 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA), Pension Management Center, in St. Paul, Minnesota.  The Veteran died in May 2009.  The appellant is the Veteran's surviving daughter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The record reflects that the Veteran died in May 2009.  In August 2009, the Veteran's surviving daughter filed a claim for burial benefits.  The claim for burial benefits was denied in September 2009.  In September 2009 correspondence, the appellant expressed disagreement with the denial of burial benefits, and also requested that she be granted accrued benefits for claims pending at the time of the Veteran's death.  In support of her claim, she submitted copies of a claim for compensation benefits showing an application for service connection for hearing loss and tinnitus that had been completed by the Veteran.  That documented was undated, but she also submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimants Representative, that was dated in April 2009.  It can be inferred, therefore, that both forms were completed at the same time.  In any event, the claim for accrued benefits was included along with the burial benefits claim in a January 2010 statement of the case.  The appellant timely filed an Appeal To Board Of Veterans' Appeals (VA Form 9) in February 2010.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Board can find no correspondence from VA to the appellant that satisfies the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the issue of entitlement to burial benefits, the Board acknowledges that VCAA notice requirements are not applicable as the benefits sought are found in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).  However, the outcome of the claims of service connection for accrued benefits may impact the outcome of the claim of entitlement to burial benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Accordingly, action on the appellant's claim for burial benefits must be deferred pending the outcome of the claim of entitlement to accrued benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the appellant with appropriate VCAA notice with respect to her claims of entitlement to service connection for bilateral hearing loss and tinnitus, each for accrued benefits purposes.  The notice must comply with the relevant portions of the VCAA, its implementing regulations, and pertinent case law.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


